815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BANC ONE CORPORATION, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1026.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.
PER CURIAM.


1
The petitioner Banc One Corporation (Banc One) appealed the decision of the Tax Court upholding the Commissioner of Internal Revenue's assessment of a deficiency for taxes related to certain depreciation deductions on tangible and intangible assets.


2
The Tax Court in a published opinion determined that Banc One's allocation of its respective purchase prices in the acquisition of two Ohio banks was improper for tax purposes.   Banc One Corp. v. Commissioner, 84 T.C. 476 (1985).  In sum, the Tax Court rejected Banc One's depreciation of a portion of its total consideration as an intangible asset denominated a "core deposit premium," which represented the respective checking and savings deposits of the acquired banks, and further rejected Banc One's utilization of a capitalization of excess earnings formula to compute the goodwill component of the assets of the two banks, instead applying the residual (or gap) valuation method as more appropriate in assessing the acquired goodwill and other intangible assets.


3
Having examined the record on appeal in its entirety and having considered the briefs and arguments of the parties, this court cannot conclude that the Tax Court's disposition of the instant matter was clearly erroneous in any respect.  Accordingly, for the reasons articulated in its published opinion, the judgment of the Tax Court is AFFIRMED.